DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cynthia Dashiell on 3/8/2022.
The application has been amended as follows: 

    PNG
    media_image1.png
    447
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    109
    772
    media_image2.png
    Greyscale

Claim 10 on line 17 amend the following:

    PNG
    media_image3.png
    189
    695
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    171
    1216
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    577
    640
    media_image5.png
    Greyscale

Claim 17 cancelled.

    PNG
    media_image6.png
    89
    675
    media_image6.png
    Greyscale

Allowable Subject Matter
Claims 1-7, 9-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest an integrated computational element configured to interact with a sample light to provide a modified light that has a property indicative of a pH of fluid sample; and a detector that . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Dennis White/               Primary Examiner, Art Unit 1798